DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, and 8, are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Klijnstra (US 2011/0217436).
Regarding claim 1, Klijnstra method of forming an additive body (paragraph 12 teaches adding native potato protein isolate to beer) for mixing with a supersaturated body (paragraph 4 beer is taught as being supersaturated) to form a beverage with regulated nucleation (paragraph 8 teaches an object of the invention is to prepare beer with excellent foam quality which is considered reading on regulated nucleation to produce a desired beverage), the method comprising the steps of: providing a supersaturated body (paragraph 12, beer is provided after the brewing process to be mixed with the potato protein isolate); determining the pH level of the supersaturated body (paragraph 13 teaches that a low pH of beer allows for the potato protein isolate to be soluble, in a pH range of 3.2-4.5); providing an additive body (paragraph 12 teaches adding potato protein isolate to the beer after the brewing process); adjusting the pH level of the additive body (paragraph 23 teaches binding of a first desired potato protein fraction on one column at an elevated pH and adjusting the effluent to a lower pH); and adjusting the viscosity of the additive body (paragraph 25 teaches adjusting the pH to precipitate proteins and polyphenols which would inherently change the viscosity).
Regarding claim 2, Klijnstra teaches wherein the supersaturated body includes a carbonated body (paragraph 12 teaches beer which is carbonated).
Regarding claim 3, Klijnstra teaches wherein the pH level of the additive body is adjusted based on the pH level of the supersaturated body (paragraph 25 teaches adjusting the additive pH so less or no precipitate is formed at the relatively low pH of the beer). 
Regarding claim 4, Klijnstra teaches wherein the pH level of the additive body is adjusted to substantially match the pH level of the supersaturated body determined in step B (paragraph 25 teaches a pH of 3.5 which is considered substantially matching a pH range of 3.2-4.5).
Regarding claim 5, Klijnstra teaches wherein the pH level of the supersaturated body is determined in (B) is about 2.5-5.0 and the pH level of the additive body is adjusted in (D) to be about 2.5-5.0 (paragraph 25 teaches 3.5 and 3.2-4.5 which are both in the ranges of the claim).
Regarding claim 6, Klijnstra teaches wherein the pH level of the supersaturated body determined in (B) is about 3.0-4.2 and the pH level of the additive body is adjusted in (D) to be about 3.0-4.2 (paragraph 25 teaches 3.5 and 3.2-4.5 which are both considered having values in the ranges of the claim).
Regarding claim 8, Klijnstra teaches wherein the pH level of the additive body is adjusted by adding acetic acid to the additive body (paragraph 25 teaches acetic acid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klijnstra (US 2011/217436). 
Regarding claim 7, Klijnstra is silent to a pH value of about 3.11 +/.20 (Klijnstra teaches a value of 3.5). 
Regarding claim 7, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the pH of the additive in order to produce the desired beverage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9, 10, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klijnstra (US 2011/0217436) in view of Brown (U.S. Publication 2012/0076898).
Regarding claim 16, Klijnstra teaches beer (paragraph 8).
Klijnstra is silent to the language of claims 9, 10, 14 and 15. Regarding claim 16, Klijnstra is silent to michelada mixer. 
Regarding claims 9 and 10, Brown teaches adding citric acid (paragraph 31). Regarding claims 14 and 15, Brown teaches tomato paste (paragraph 25 teaches tomato and the flavor being a liquid). Regarding claim 16, Brown teaches mixing carbonated beverages (paragraph 4 teaches soda) and michelada mixer (paragraph 25 teaches michelada as an additive). 
It would have been obvious to one of ordinary skill in the art to modify the carbonated beverage of Klijnstra with the additive flavors of Brown in order to provide users with increased control and transferability of the flavor (see Brown paragraph 6). Regarding claims 9, 10, 14, and 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the amount of additive in the mixture in order to obtain the desired flavor since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klijnstra (US 2011/0217436) in view of Clare (U.S. Patent 4,720,389).
Klijnstra is silent to the language of claims 11 and 12. 
Regarding claims 11 and 12, Clare teaches vegetable gum (column 2 lines 17-19 guar) and specifically xanthan gum (column 2 line 3). 
It would have been obvious to one of ordinary skill in the art to modify the carbonated beverage of Klijnstra with the additive flavors of Clare in order to provide a desired foam content of the beer. Regarding claims 12, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the amount of additive in the mixture in order to obtain the desired texture of the beverage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klijnstra (US 2011/0217436) in view of Camacho (U.S. Patent 9,238,788).
Regarding claim 13, Klijnstra is silent to the language of claim 13. 
Regarding claim 13,  Camacho teaches using maltodextrin to the additive (column 3 lines 26-29 teaches adding maltodextrin to purified extract).
It would have been obvious to one of ordinary skill in the art to modify the carbonated beverage of Klijnstra with the additive of Camacho in order to obtain a desired foam of the beer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774